The court has considered this case, sitting en banc, i. e., we have read the entire evidence in that manner. We are of the opinion that the ruling of the trial court permitting the witness May to testify, over timely and proper objection, that the goods found in the possession of appellant were "stolen from the store" of witness, constituted reversible error. Jones v. State, ante, p. 79, 121 So. 6.
Without this illegal testimony, there would have been nothing tending to prove the corpus delicti, in which state of the case, of course, the confession of appellant would not have been admissible in evidence.
The judgment of conviction is reversed, and the cause remanded.
Reversed and remanded.